        Case 9:19-cv-00020-DWM Document 8 Filed 03/08/19 Page 1 of 3



Katherine K. O’Brien
Earthjustice
313 East Main Street
Bozeman, MT 59715
Phone: (406) 586-9699
Fax: (406) 586-9695
kobrien@earthjustice.org

Elizabeth Forsyth
Earthjustice
800 Wilshire Blvd., Suite 1000
Los Angeles, CA 90017
Phone: (415) 217-2000
Fax: (415) 217-2040
eforsyth@earthjustice.org

Counsel for Plaintiffs
                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION

                                              )
KSANKA KUPAQA XAʾⱠȻIN, ROCK                   )
CREEK ALLIANCE, EARTHWORKS,                   )
MONTANA ENVIRONMENTAL                         )
INFORMATION CENTER, DEFENDERS OF              )
WILDLIFE, SIERRA CLUB, and CENTER             )     Case No. CV-19-20-M-DWM
FOR BIOLOGICAL DIVERSITY;                     )
                                              )     CORPORATE DISCLOSURE
                Plaintiffs,                   )     STATEMENT
                                              )
        v.                                    )
                                              )
UNITED STATES FISH AND WILDLIFE               )
SERVICE; CHAD W. BENSON, Kootenai             )
National Forest Supervisor; and UNITED        )
STATES FOREST SERVICE;                        )
                                              )
                Defendants.                   )
                                              )
        Case 9:19-cv-00020-DWM Document 8 Filed 03/08/19 Page 2 of 3



      Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Ksanka Kupaqa

Xaʾⱡȼin, Rock Creek Alliance, Earthworks, Montana Environmental Information

Center, Defenders of Wildlife, Sierra Club, and Center for Biological Diversity

hereby certify that none of the Plaintiff organizations has a parent corporation and

that no publicly held corporation holds 10 percent or more of any of the Plaintiff

organizations’ stock.

      Respectfully submitted this 8th day of March, 2019.

                                /s/Katherine K. O’Brien
                                Katherine K. O’Brien
                                Earthjustice
                                313 East Main Street
                                Bozeman, MT 59715
                                Phone: (406) 586-9699
                                Fax: (406) 586-9695
                                kobrien@earthjustice.org

                                Elizabeth Forsyth
                                Earthjustice
                                800 Wilshire Blvd., Suite 1000
                                Los Angeles, CA 90017
                                Phone: (415) 217-2000
                                Fax: (415) 217-2040
                                eforsyth@earthjustice.org

                                Counsel for Plaintiffs
        Case 9:19-cv-00020-DWM Document 8 Filed 03/08/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on March 8, 2019, I served a copy of the foregoing

document on the defendants and proposed intervenor in the above-captioned matter

via email and First Class Mail to each of the following addresses:

Michael R. Eitel
U.S. Department of Justice
Environment & Natural Resources Division
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
michael.eitel@usdoj.gov

Devon Lea Flanagan
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street NW, Room 3710
Washington, DC 20004
devon.flanagan@usdoj.gov

Paul J. Lopach
BRYAN CAVE LEIGHTON PAISNER LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
paul.lopach@bclplaw.com


                                      /s/Katherine K. O’Brien
